Exhibit 10.4
REVOLVING JOINDER AGREEMENT
THIS REVOLVING JOINDER AGREEMENT (this “Revolving Joinder Agreement”), dated as
of May 20, 2020, is made by EchoPark AZ, LLC, an Arizona limited liability
company (“EchoPark AZ”), EchoPark CA, LLC, a California limited liability
company (“EchoPark CA”), EchoPark Realty CA, LLC, a California limited liability
company (“EP Realty CA”), and EchoPark FL, LLC, a Florida limited liability
company (“EchoPark FL”, and together with EchoPark AZ, EchoPark CA, and EP
Realty CA, the “Joining Subsidiaries”), and delivered to BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) under that
certain Fourth Amended and Restated Credit Agreement (as amended, revised,
modified, supplemented or amended and restated from time to time, the “Revolving
Credit Agreement”), dated as of November 30, 2016, by and among Sonic
Automotive, Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer and Wells Fargo Bank, National Association, as an
L/C Issuer. All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Revolving Credit Agreement.
WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Fourth Amended and Restated Subsidiary Guaranty Agreement dated
as of November 30, 2016 (as amended, revised, modified, supplemented or amended
and restated from time to time, the “Subsidiary Guaranty Agreement”);
WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Security Agreement dated
as of November 30, 2016 (as amended, revised, modified, supplemented or amended
and restated from time to time, the “Security Agreement”);
WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Securities Pledge
Agreement dated as of November 30, 2016 (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Pledge Agreement”);
WHEREAS, the Company, certain Subsidiaries of the Company and the Administrative
Agent have entered into a Fourth Amended and Restated Escrow and Security
Agreement dated as of November 30, 2016 (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Escrow and Security
Agreement”);
WHEREAS, each of EchoPark AZ, EchoPark CA, and EchoPark FL engages in the
business of selling used motor vehicles;
WHEREAS, EP Realty CA does not engage in the business of selling new or used
motor vehicles;
WHEREAS, each Joining Subsidiary is required by the terms of the Revolving
Credit Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement
and be joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);
WHEREAS, each Joining Subsidiary is required by the terms of the Revolving
Credit Agreement to become a “Revolving Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Revolving
Subsidiary Grantor (as defined in the Security Agreement);



--------------------------------------------------------------------------------



WHEREAS, each Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Company by the Lenders
and the L/C Issuers under the Revolving Credit Agreement;
NOW, THEREFORE, each Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Revolving Secured Parties (as
defined in the Subsidiary Guaranty Agreement and the Security Agreement):
1. Subsidiary Guaranty Agreement.
a. Joinder. Each Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 1 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Revolving Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if such Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.
b. Affirmations. Each Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.
2. Security Agreement.
a. Joinder. Each Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Revolving
Subsidiary Grantor” (such term as used in this Section 2 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Revolving Subsidiary Grantor
or to which any Revolving Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Administrative Agent for the benefit of the Revolving
Secured Parties in the property and property rights constituting Collateral (as
defined in Section 2 of the Security Agreement) of such Joining Subsidiary or in
which such Joining Subsidiary has or may have or acquire an interest or the
power to transfer rights therein as security for the payment and performance of
the Revolving Secured Obligations (as defined in the Security Agreement), all
with the same force and effect as if each such Joining Subsidiary were a
signatory to the Security Agreement.
b. Grant of Security Interest. Without limiting the generality of the terms of
Section 2(a) above, each Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)), (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party and (iii) the obligations and liabilities of any Loan Party now existing
or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements, to the Administrative Agent for the benefit of the Revolving
Secured Parties, a security interest in all of the Collateral (as defined in
Section 2 of the Security Agreement) of such Joining Subsidiary or in which such
Joining Subsidiary has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter acquired or
arising and wherever located.
        2



--------------------------------------------------------------------------------



c. Affirmations. Each Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Revolving Subsidiary Grantor contained in
the Security Agreement.
d. Supplemental Schedules. Attached to this Revolving Joinder Agreement is a
duly completed schedule (the “Supplemental Schedule”) supplementing as thereon
indicated the corresponding Schedule to the Security Agreement. Each Joining
Subsidiary represents and warrants that the information contained on the
Supplemental Schedule with respect to such Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.
3. Miscellaneous.
a. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Revolving Joinder Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Revolving Credit Agreement.
b. Severability. Whenever possible, each provision of this Revolving Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Revolving Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Revolving
Joinder Agreement. This Revolving Joinder Agreement is to be read, construed and
applied together with the Revolving Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent and the Lenders and each Joining
Subsidiary with respect to the matters referred to herein and therein.
c. Successors and Assigns. This Revolving Joinder Agreement and all obligations
of each Joining Subsidiary hereunder shall be binding upon the successors and
assigns of such Joining Subsidiary (including any debtor-in-possession on behalf
of such Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder, inure to the benefit of the Administrative Agent and the Revolving
Secured Parties, all future holders of any instrument evidencing any of the
Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the Liens granted to the
Administrative Agent, for the benefit of the Revolving Secured Parties,
hereunder. No Joining Subsidiary may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Revolving Joinder Agreement.
d. Counterparts. This Revolving Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Revolving Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid.
Without limiting the foregoing provisions of this Section 5(d), the provisions
of Section 10.10 of the Revolving Credit Agreement shall be applicable to this
Revolving Joinder Agreement.
        3



--------------------------------------------------------------------------------



e. Section Titles. The Section titles contained in this Revolving Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
f. Delivery. Each Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Revolving Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Revolving Joinder
Agreement and each Joining Subsidiary’s joinder as a party to the Security
Agreement and the Subsidiary Guaranty Agreement.
g. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.
[Signature pages follow.]


        4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Joining Subsidiary has duly executed and delivered this
Revolving Joinder Agreement as of the day and year first written above.
JOINING SUBSIDIARIES:
ECHOPARK AZ, LLC,
an Arizona limited liability company


By:____Heath R. Byrd    
Name: Heath R. Byrd
Title: Vice President and Treasurer
ECHOPARK CA, LLC,
a California limited liability company


By:____Heath R. Byrd    
Name: Heath R. Byrd
Title: Vice President and Treasurer
ECHOPARK REALTY CA, LLC,
a California limited liability company


By:____Heath R. Byrd    
Name: Heath R. Byrd
Title: Vice President and Treasurer
ECHOPARK FL, LLC,
a Florida limited liability company


By:____Heath R. Byrd    
Name: Heath R. Byrd
Title: Vice President and Treasurer






--------------------------------------------------------------------------------



SUPPLEMENTAL
SCHEDULE 7(f) TO SECURITY AGREEMENT
Grantor Information

IIIIIIIVVVIVIIName
Jurisdiction of Formation/
Form of Equity/State I.D. Number/
Federal Tax I.D. Number
Address of Chief Executive Office
Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand
 Collateral Locations* (and Type of Collateral)
Name and address of Owner of Collateral Location
 (If other
 than Grantor)
Relationship of
Persons listed in VI
 to Grantor
(e.g., lessor, warehousemen)
EchoPark AZ, LLC
Arizona
Limited Liability Company
State I.D. Number:
23032012


Federal Tax I.D. Number:
84-4487145
4401 Colwick Road
Charlotte, NC 28211EchoPark PhoenixNot yet knownN/AN/AEchoPark CA, LLC
California
Limited Liability Company
State I.D. Number:
201923110260


Federal Tax I.D. Number:
84-2849489


4401 Colwick Road
Charlotte, NC 28211
EchoPark Long Beach


2998 Cherry Avenue
Signal Hill, CA 90755
EchoPark Realty CA, LLCEchoPark Realty CA, LLC is an indirect subsidiary of
Sonic Automotive, Inc.EchoPark Realty CA, LLC
California
Limited Liability Company
State I.D. Number:
201923910263


Federal Tax I.D. Number:
84-3399140
4401 Colwick Road
Charlotte, NC 28211N/AN/AN/AN/A




--------------------------------------------------------------------------------




IIIIIIIVVVIVIIName
Jurisdiction of Formation/
Form of Equity/State I.D. Number/
Federal Tax I.D. Number
Address of Chief Executive Office
Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand
 Collateral Locations* (and Type of Collateral)
Name and address of Owner of Collateral Location
 (If other
 than Grantor)
Relationship of
Persons listed in VI
 to Grantor
(e.g., lessor, warehousemen)
EchoPark FL, LLC
Florida
Limited Liability Company
State I.D. Number:
L16000126299


Federal Tax I.D. Number:
38-4008535


4401 Colwick Road
Charlotte, NC 28211EchoPark Tampa
4636 N. Dale Mabry Hwy
Tampa, FL 33614
JT Dale Mabry Holdings LLCLessor

*In addition to the locations listed, books and records for all entities are
located at 4401 Colwick Rd., Charlotte, NC.


Delivered pursuant to Revolving Joinder Agreement of EchoPark AZ, LLC, EchoPark
CA, LLC, EchoPark Realty CA, LLC, and EchoPark FL, LLC


Applicable Date: May 20, 2020



